Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 17, 2017                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                      Robert P. Young, Jr.
                                                                                                           Brian K. Zahra
  154987(20)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Joan L. Larsen,
            Plaintiff-Appellee,                                                                                      Justices
                                                                   SC: 154987
  v                                                                COA: 333602
                                                                   Wayne CC: 02-001578-01-FC
  JOHNNY TIPPINS,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to file a
  supplemental pleading in support of the application for leave to appeal is GRANTED.
  The supplemental pleading will be accepted as timely filed if submitted on or before
  April 7, 2017.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 17, 2017
                                                                              Clerk